     Case 1:21-cv-00113-SHR-EB Document 10 Filed 02/18/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD L. STONE BEY,                  :
        Plaintiff                     :
                                      :             No. 1:21-cv-113
           v.                         :
                                      :             (Judge Rambo)
U.S DEPARTMENT OF                     :
JUSTICE, et al.,                      :
          Defendants                  :

                                 ORDER

     AND NOW, on this 18th day of February 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 7) is
        GRANTED;

     2. Plaintiff shall pay the full filing fee of $350.00, based on the financial
        information provided in the application to proceed in forma pauperis. The
        full filing fee shall be paid regardless of the outcome of the litigation;

     3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden,
        or other appropriate official at Plaintiff’s place of confinement is directed
        to deduct an initial partial filing fee of 20% of the greater of:

           a. The average monthly deposits in the inmate’s prison account for the
              past six months, or

           b. The average monthly balance in the inmate’s prison account for the
              past six months.

           The initial partial filing fee shall be forwarded to the Clerk of the United
           States District Court for the Middle District of Pennsylvania, P.O. Box
           1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-
           captioned docket number. In each succeeding month, when the amount
           in Plaintiff’s inmate trust fund account exceeds $10.00, the
Case 1:21-cv-00113-SHR-EB Document 10 Filed 02/18/21 Page 2 of 2




      Superintendent/Warden, or other appropriate official, shall forward
      payments to the Clerk of Court equaling 20% of the preceding month’s
      income credited to Plaintiff’s inmate trust fund account until the fees
      are paid. Each payment shall reference the above-captioned docket
      number;

4. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff is presently
   confined;

5. The complaint (Doc. No. 1) is DEEMED FILED;

6. The complaint (Doc. No. 1) is DISMISSED for failure to state a claim
   upon which relief may be granted pursuant to 28 U.S.C.
   § 1915(e)(2)(B)(ii). Plaintiff’s claims seeking immediate release are
   DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to seek such
   release in a properly filed habeas corpus action. Plaintiff’s claims seeking
   monetary damages for his allegedly unconstitutional conviction are
   DISMISSED WITHOUT PREJUDICE to reassertion in a new civil
   action only in the event his conviction is reversed, vacated, or otherwise
   invalidated.    Plaintiff’s remaining claims against Defendants are
   DISMISSED WITH PREJUDICE. Plaintiff may not file an amended
   complaint in this matter; and

7. The Clerk of Court is directed to CLOSE the above-captioned case.


                                s/ Sylvia H. Rambo
                                United States District Judge




                                   2
